Citation Nr: 1019273	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
strain.

2.  Entitlement to an increased rating for a strain of the 
right knee with traumatic arthritis, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active from January 1954 to January 1956 and 
from March 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
Veteran's claim to reopen for service connection for back 
strain and his claims for increase for right and left knee 
disorders.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2009.  A 
transcript of that proceeding is of record.  

The issues relating to the Veteran's claims for increase for 
right and left knee disabilities are addressed in the REMAND 
portion of the decision below.  



FINDINGS OF FACT

1.  By its decision of August 1961, the RO denied entitlement 
of the Veteran to service connection for back strain on the 
basis that there was no showing of chronic residuals of an 
inservice back injury; notice of such decision was furnished 
to the Veteran in October 1961, following which he did not 
initiate an appeal of the August 1961 denial within the time 
limits prescribed by law.  

2.  In November 2006, the Veteran filed a claim to reopen for 
service connection for back strain.  

3.  Since entry of the RO's decision of August 1961, some of 
the evidence added to the record was not previously submitted 
to agency decision-makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim and it 
is cumulative or redundant of previously submitted materials; 
such evidence fails to raise a reasonable possibility of 
substantiating the previously denied claim.  



CONCLUSION OF LAW

The RO's decision of August 1961, denying service connection 
for back strain, is final; new and material evidence has not 
been received to reopen the Veteran's claim for service 
connection for back strain.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2006 and in September and 
December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of new and material evidence is as follows:  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for a back strain was denied by the RO 
through its rating decision of August 1961.  Such denial was 
based on the RO's finding that although the Veteran was 
involved in a motor vehicle accident in service in which he 
suffered a back strain, evidence of chronic disability of the 
back was not shown by the record.  Following notice to the 
Veteran of the August 1961 denial and of his appellate 
rights, no appeal was initiated, thereby rendering the August 
1961 decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Attempts followed by the Veteran to reopen his previously 
denied claim for service connection for back strain, which 
were denied by RO action, albeit without notice to the 
Veteran of his appellate rights.  On that basis, finality 
cannot be held to have attached to any denial in which the 
Veteran was not formally advised of his right to appeal.  

Given the finality of the most recent denial in August 1961, 
the question at this juncture is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  This entails a review of the evidence received at the 
time of entry of the most recent final decision and 
thereafter.  

Of record at the time of entry of the RO's decision in August 
1961 were service treatment records involving each of the 
Veteran's periods of service, as well as examination and/or 
treatment reports compiled by VA and non-VA sources during 
postservice years.  Such evidence demonstrated the Veteran's 
involvement in a motor vehicle accident while on active duty 
in January 1960 and his hospitalization for treatment of 
lumbosacral strain, but residuals of that lumbosacral strain 
are not documented in subsequently compiled examination 
and/or treatment records compiled in service and thereafter.  

Received by VA since entry of the August 1961 decision were a 
duplicate copy of the hospitalization report regarding 
treatment of an inservice lumbosacral strain, in addition to 
a variety of examination and treatment records compiled by VA 
and non-VA sources and the transcript of the Board hearing in 
July 2009.  Much of the evidence in the years immediately 
following the Veteran's second period of service concerned 
the Veteran's knee disorders, but his involvement in a 
separate motor vehicle accident in August 1975 in which he 
sustained a left side contusion and complained of resulting 
back pain is indicated.  VA treatment records compiled, 
beginning in the 2000s, identify the Veteran's complaints of 
back complaints and his own statements linking his current 
back pain to his inservice back injury.  In his July 2009 
hearing testimony, the Veteran again described his inservice 
back injury, and in addition reported that he had experienced 
back pain since the time of his inservice back injury in 
January 1960 and that he had initially sought treatment for 
his back following service at a hospital in Charleston, West 
Virginia, but that the records of that treatment had been 
destroyed.  

The additional evidence submitted subsequent to the RO's 
decision in August 1961 was not previously submitted to 
agency decision-makers, with the exception of the duplicate 
copy of the January 1960 hospitalization.  It does not, 
however, relate to an unestablished fact, i.e., documenting 
the existence of chronic residuals of the Veteran's inservice 
lumbosacral strain or linking the inservice back injury to 
currently existing disability.  That evidence is merely 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial.  It also does not raise at 
least a reasonable possibility of substantiating the claim 
for a grant of service connection for back strain.  

The evidence received by VA since August 1961, while 
identifying complaints of back pain and the Veteran's 
reiteration of his account of an inservice back injury 
involving lumbosacral strain, fails to disclose a diagnosis 
of current back disability or manifestations of back 
pathology and a nexus to an event occurring in service.  
While the Veteran is competent to identify the occurrence of 
spinal symptoms and the related problems he encounters, he is 
without the medical expertise to render competent his 
opinions as to medical diagnosis and etiology.  It is 
therefore concluded by the Board that new and material 
evidence has not been received and the Veteran's claim for 
entitlement to service connection for back strain may not now 
be reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim, service connection for back 
strain remains denied.  


REMAND

The Veteran alleges that the currently assigned 10 percent 
evaluations for his right and left knee disabilities are 
inadequate and not reflective of the level of impairment 
demonstrated.  The record reflects that the disabilities in 
question were most recently the subject of a VA medical 
examination in April 2007 and the Veteran testified at his 
July 2009 hearing that his attending VA physician has 
indicated to him that his knee extension had worsened and 
that, because of his diminished knee motion, use of a knee 
brace and cane was necessary.  Recently compiled VA 
outpatient notes indicate that the Veteran's pain was 
subjectively quantified as an "eight" on a scale of "one" 
to "ten" and that his pain was continuous.  In all, there 
is demonstrated to be a need for additional medical 
evaluation in order to assess with accuracy the level of 
impairment on the basis of limitation of motion and the 
degree of the impact of associated pain and functional loss.  
Remand is required to obtain updated medical data.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  Obtain for inclusion in the Veteran's 
VA claims folder all records of VA 
treatment, not already on file, which 
were compiled at VA medical faculties in 
Charleston and Huntington, West Virginia, 
since July 2009.  

2.  Thereafter, afford the Veteran an 
examination in order to ascertain the 
manifestations and severity of his 
service-connected strain of the right 
knee with traumatic arthritis and his 
traumatic arthritis of the left knee.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's knees in detail.  Such 
examination should include detailed range 
of motion studies of each knee and in 
addition the examiner should determine 
whether there is additional functional 
loss (i.e., additional loss of motion) of 
either knee due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of knee 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


